Citation Nr: 0200694	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  94-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected hypertension.

2. The propriety of the initial 10 percent evaluation 
assigned following a grant of service connection for 
lumbosacral strain.

3. Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1981.

This appeal originates from a decision dated in September 
1993, which denied service connection for a right ear 
disorder, granted service connection for chronic lumbosacral 
strain, and assigned a 10 percent disability evaluation 
effective from March 30, 1993.  The veteran submitted a 
notice of disagreement in December 1993 and a statement of 
the case was issued in January 1994.  The veteran perfected 
his appeal to the Board in January 1994 and also raised 
additional issues to include entitlement to an increased 
evaluation for hypertension and service connection for a 
kidney disorder secondary to hypertension.  Additional 
development was undertaken to include VA examinations in July 
1995 and September 1995, and the RO confirmed and continued 
the 10 percent evaluations for hypertension and chronic 
lumbosacral strain and denied entitlement to service 
connection for a kidney disorder secondary to hypertension.  
In October 1995, the veteran submitted a notice of 
disagreement with the September 1995 rating action and in 
November 1995, a supplemental statement of the case was 
issued which consolidated the appeals for an increased 
evaluation for hypertension and chronic lumbosacral strain 
and for service connection for a kidney disorder secondary to 
hypertension.  

In April 1996, the Board of Veterans' Appeals (Board) 
remanded these issues, as well as the claim for service 
connection for a right ear disorder, to the RO for additional 
development.  The requested development included obtaining 
updated VA examinations in an effort to determine the nature 
and severity of the veteran's hypertension and back 
disability, as well as to obtain an opinion regarding the 
presence of a kidney disorder and its relationship, if any, 
to the service-connected hypertension.

VA and private treatment reports were received into the 
record and VA examinations were conducted in July 1996 and 
April 1997.  In August 1997, and September 1999, supplemental 
statements of the case were issued.  In a March 2000 rating 
action, service connection was granted for stenosis of the 
right auditory canal with hearing loss and a noncompensable 
rating was assigned effective from March 30, 1993.  This 
action is deemed a complete grant of benefits concerning the 
claim for service connection for a right ear disorder.

The Board notes that the RO essentially adjudicated the 
veteran's back claim as one for an increased rating.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), the Board has 
recharacterized this issue as one involving the propriety of 
the initial evaluation assigned following the grant of 
service connection.  


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001).  Pertinent regulations that implement the Act (but, 
with the possible exception of the provision governing claims 
to reopen on the basis of new and material evidence do not 
create any additional rights) recently were promulgated.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Except as 
otherwise provided, these regulations also are effective 
November 9, 2000.  Id.

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Review of the record reveals that the RO has not yet 
considered the veteran's claims for increased evaluations for 
hypertension and chronic lumbosacral strain and for service 
connection for a kidney disorder secondary to hypertension in 
the context of the new law.  In this regard, it is noted that 
the appellant also has not had an opportunity to prosecute 
his claims in the context of the new law.  Given those facts, 
as well as the need for additional development with respect 
to these claims, as described below, the Board finds that 
that a remand will ensure due process of law, and avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

In the April 1996 remand, the Board requested that the 
veteran be examined by VA to determine the severity of the 
service-connected chronic lumbosacral strain and hypertension 
as well as to obtain an opinion regarding the presence of a 
kidney disorder and its relationship, if any, to the service-
connected hypertension.  In July 1996 and April 1997, VA 
examinations were conducted in an effort to comply with the 
Board's request.  However, a significant amount of time has 
elapsed since these examinations were conducted and the 
veteran has argued that the disabilities at issue have 
continued to worsen.  In fact, on VA examination in July 
1996, it was noted that the veteran's hypertension was under 
fair control with medication.  On follow-up examination in 
April 1997, the veteran's hypertension was noted to be severe 
and under very poor control.  Subsequently, in October 1999, 
the veteran indicated that he had been re-assigned to the 
hypertension clinic, apparently in an effort to control his 
hypertension.  As the veteran's disability attributable to 
the service-connected hypertension appears to be progressing 
in severity, coupled with the absence of medical information 
taking the recent changes into account, the undersigned 
concludes that additional development is necessary in order 
to obtain an accurate clinical picture of the veteran's 
hypertension disability for rating purposes.

The Board next notes that the veteran's representative has 
argued that the VA spine examination was inadequate for 
rating purposes, as range of motion testing apparently 
included hip movements versus complete lumbar spine 
measurements and because there was no indication as to 
whether or not there was increased functional limitation due 
to exacerbations.  In this regard, the record reflects that 
the VA examiner did not offer any opinion as to the extent to 
which the veteran may experience additional functional loss 
with repeated use and/or during flare-ups of pain.  These 
findings would be helpful in assessing the overall severity 
of the veteran's back disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) 
(directing that, in evaluating a musculoskeletal disability, 
VA should consider, in addition to the applicable rating 
criteria, the extent of functional loss due to pain, 
weakness, fatigability, and incoordination, to include with 
repeated use and/or during flare-ups).

Finally, with respect to service connection for a kidney 
disorder, the record reflects some confusion surrounding the 
presence of a kidney disorder and its relationship to the 
service-connected hypertension.  On VA outpatient examination 
in February 1994, a diagnostic assessment of questionable 
mild hypertensive nephropathy was noted, apparently based 
upon laboratory findings.  In January 1996, radiologic 
studies to include a renal ultrasound revealed no evidence of 
any kidney pathology.  Subsequent laboratory studies 
conducted in April 1997 and reviewed by VA physicians in 
April 1997 and again in August 1997 were noted to reflect 
that the veteran's renal function was "quite good" at that 
time.  However, it was further noted that it was probable, 
with the identified increase in urine protein over 24 hours, 
that there may be mild renal disease developing but, that it 
was not developed at that time.  In view of these reports, 
the Board believes that additional medical commentary is 
necessary to clarify whether there is any current kidney 
pathology attributable to the service-connected hypertension, 
as alleged by the veteran.

After associating with the claims file all outstanding 
pertinent medical and other records, the RO should arrange 
for the veteran to undergo VA examination(s) to obtain the 
medical evidence needed to properly adjudicate the issues on 
appeal.  The veteran is hereby advised that failure to report 
to any scheduled VA examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Finally, on correspondence submitted by the veteran on a VA 
Form 9 (Appeal to the Board of Veterans' Appeals), dated in 
December 1995, the veteran indicated that he desired a 
hearing before a Hearing Officer at the RO.  The record is 
silent with respect to any action regarding the scheduling of 
the requested hearing.  Accordingly, on remand, the RO will 
have the opportunity to clarify the veteran's hearing request 
and to schedule such a hearing, if necessary.

The above-requested development is consistent with duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, the fact that specific actions have been identified 
herein does not relieve the RO of the responsibility to 
ensure that the Act has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other indicated development and/or notification 
action.

While the Board regrets that a second remand of these matters 
will necessarily further delay an appellate decision, the 
Board, nonetheless, finds that a remand is needed to ensure 
compliance with all due process requirement.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:


1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records 
relevant to the issues on appeal as 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, which fact 
should be noted in the claims file, and 
the veteran and his representative, if 
any, should be so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo further examination.  

2.  After associating with the claims 
file all outstanding records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations in an effort to determine 
the current severity of his service-
connected hypertension and chronic 
lumbosacral strain, as well as to obtain 
an opinion regarding the presence and 
relationship, if any, between a kidney 
disorder and hypertension.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the veteran.  All 
indicated studies and tests should be 
completed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

With respect to the veteran's service-
connected hypertension, the examiner 
should conduct all appropriate tests and 
studies.  All clinical findings should be 
reported in a manner so that pertinent 
rating criteria may be applied.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected hypertension, to 
include an opinion as to whether the 
veteran's diastolic pressure is 
predominantly 110 or more or that his 
systolic pressure is predominantly 200 or 
more.  The physician's attention is 
directed to the VA examination reports 
dated in July 1996 and April 1997.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

With respect to the veteran's service-
connected chronic lumbosacral strain, all 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be conducted, and any consultations 
deemed necessary should be accomplished.  
Moreover, all clinical findings should be 
reported in a manner so that pertinent 
rating criteria may be applied.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected lumbosacral spine 
disability, including limitation of range 
of motion of the lumbar spine, if any, 
listing of the spine, Goldthwaite's sign, 
and muscle spasm.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
comment upon the impact of the service-
connected lumbar spine disability on the 
appellant's ability to engage in 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

With respect to the veteran's claim for 
service connection for a kidney disorder, 
claimed as secondary to hypertension, the 
appellant should be scheduled for an 
appropriate examination in an effort to 
determine the presence of any kidney 
pathology, and if present, the 
relationship between any identified 
kidney pathology and the service-
connected hypertension.  The examiner's 
attention is directed to the February 
1994 VA outpatient treatment report 
showing an assessment of questionable 
mild hypertensive nephropathy and the 
April and August 1997 VA examination 
addendums which indicated the possible 
presence of mild developing renal 
disease.  After careful review of the 
veteran's documented medical history and 
his credible assertions, and with 
consideration of sound medical 
principles, the examiner should offer 
opinion as whether it is as least as 
likely as not that any current kidney 
pathology (1) was caused by service-
connected hypertension; or (2) is 
worsened (aggravated) by service-
connected hypertension.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional 
disability.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

3.  If the veteran fails to report for 
any scheduled examination(s), the RO 
should obtain and associate with the 
record any notice(s) of the 
examination(s) sent to the veteran.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the claims on appeal in 
light of all pertinent evidence of record 
and legal authority. to specifically 
include that cited to herein.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefits sought on appeal 
continue to be denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


